Title: Enclosure: William Short to Gouverneur Morris, 21 August 1792
From: Short, William
To: Morris, Gouverneur


The Hague, August 21, 1792. “I hoped that the post of this day which has just arrived would have brought me a letter from you but it has not. I know therefore nothing further with respect to your arrangements with the commissaries than was contained in a simple paragraph, saying you had agreed with the commissaries for the present & desire one million &c. to be paid. Was the depreciation settled? viz. is it fixed how many livres the U.S. are to have credit for these florins? If not & I shd. fear it from an expression in your letter, the same thing might have been done six months ago—viz a payment of florins made to Mess. Hogguer & Co. I wish to know that the arrangement has been made & that it is an advantageous one for the U.S. If not I shall certainly blame myself for the delay & probably be blamed by our government. The suspension of the King seems to have made no effect on you with respect to this payment … (& yet it seems to me a very serious thing). I therefore did not hesitate to give the orders to our bankers. I desired them at the same time to take receipts from Hogguer, expressing that this money was paid on acct. of the debt due his Christian Majesty & to be held at his orders. I imagined that Hogguer wd. have been glad of such a clause to have saved him from the orders of the new unconstitutional ministry. He has taken time to consider of this clause as our bankers write me by a letter recd. this morning, but I don’t doubt he will like it. If you had explained the nature of the agreement made by you with the commissaries I shd. have known better how to act—for instance if you have not settled the depreciation it wd. be proper to express the rect. in livres as well as florins according to the exchge of the day—as at Antwerp.… I do not know that Hogguer has yet recd. information from the commissaries or orders wch. is very extraordinary.”
